FILED
                            NOT FOR PUBLICATION                              DEC 04 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


BRIAN G. PHILLIPS,                               No. 13-16158

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00798-ROS

  v.
                                                 MEMORANDUM*
SALT RIVER POLICE DEPARTMENT;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Brian G. Phillips appeals pro se from the district court’s judgment in his 42

U.S.C. § 1983 action arising out of an allegedly illegal seizure of his vehicle and

personal property. We have jurisdiction under 28 U.S.C. § 1291. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion a district court’s dismissal of a later-filed action as

duplicative. Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir.

2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008).

We affirm.

      The district court did not abuse its discretion in dismissing Phillips’s action

as duplicative of an earlier-filed action, Phillips v. Salt River Police Dep’t, et al.,

No. 2:13-cv-00758-DGC, because the causes of action, relief sought, and parties

are the same in both actions. See Adams, 487 F.3d at 689 (in determining whether

a later-filed action is duplicative, this court examines “whether the causes of action

and relief sought, as well as the parties or privities to the action, are the same”).

      The district court did not abuse its discretion in denying Phillips’s request

for extension of time to file his First Amended Complaint because he did not

demonstrate good cause. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,

1258 (9th Cir. 2010) (setting forth standard of review and discussing the

requirements for an extension of time under Fed. R. Civ. P. 6(b)).

      AFFIRMED.




                                            2                                      13-16158